Citation Nr: 9921122	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for service connection for defective hearing in the 
right ear.  

2.   Entitlement to service connection for defective hearing in 
the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  


INTRODUCTION

The veteran had active service from January 1949 to June 1952.  

In a rating decision of November 1961, the RO denied service 
connection for defective hearing in the right ear.  The veteran 
was informed of this decision by letter dated in November 1961.  
He did not file a Notice of Disagreement with this decision which 
subsequently became final.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 rating 
decision which found that new and material evidence had not been 
submitted to reopen a claim for service connection for bilateral 
defective hearing.  

In April 1999, the veteran appeared at a hearing before the 
undersigned Board member in Washington, D.C.  At that time it was 
noted that the rating decision of November 1961 had denied 
service connection for defective hearing in the right ear only.  
Consequently, the issues on appeal were determined to be as 
stated on the title page of this decision.  

For reasons made evident below, the issue of entitlement to 
service connection for defective hearing in the left ear will be 
discussed in the remand section of this decision.  


FINDINGS OF FACT

1. The RO denied service connection for defective hearing in the 
right ear in an unappealed rating decision of November 1961.  

2. The evidence submitted since the 1961 unappealed rating board 
decision, and in conjunction with the veteran's 1997 
application to reopen his claim of service connection for 
defective hearing in the right ear, is new because it was not 
previously considered.

3. The evidence submitted since the 1961 unappealed rating 
decision is material because it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for defective hearing in the right ear.  


CONCLUSIONS OF LAW

1. The November 1961 rating action denying service connection for 
defective hearing in the right ear is final.  38 
U.S.C.A.§ 7105 (1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  

2. The additional evidence received subsequent to the unappealed 
rating decision of November 1961 denying service connection 
for defective hearing in the right ear is new and material; 
the veteran's claim of service connection for defective 
hearing in the right ear is reopened.  38 C.F.R.§ 3.156(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence that was of record at the time of the November 1961 
unappealed rating action denying service connection for defective 
hearing in the right ear may be briefly summarized.  On the 
veteran's January 1949 examination prior to service entrance, 
evaluation of the veteran's ears and drums revealed no 
significant abnormality.  Hearing for the whispered voice was 
15/15 in both ears.  Review of the service medical records 
reveals that, in May 1949, the veteran was noted to have 
progressive deafness.  On the veteran's June 1952 examination 
prior to separation from service, the veteran's ears and drums 
were evaluated as normal.  Hearing for the whispered and spoken 
voice was 15/15 in both ears.  

In an August 1960 statement, R. L. Bell, M.D., stated that he had 
treated the veteran since June 1960 for defective hearing in the 
right ear.  The veteran gave a history of hearing problems in the 
right ear since firing rifles on the rifle range while in the 
service in 1949.  Audiometric studies revealed pure tone 
thresholds in the right ear to be at the 85-decibel level.  
Doctor Bell believed that the veteran had a perceptive hearing 
loss due to nerve damage caused by acoustic trauma while in the 
army.  

On an October 1960 VA audiometric examination, the veteran had 
pure tone thresholds in the right ear of 60 (75), 55(65), 60 
(70), and 70 (80) decibels at 500, 1000, 2000, and 4000 Hertz.  
(The readings in parenthesis constitute pure tone threshold 
readings converted to ISO standards which became effective on 
October 31, 1967).  Speech discrimination was 88 percent in the 
right ear.  

In an August 1961 statement, W.R. Beach, M.D., reported treating 
the veteran for the previous nine years for ear complaints, 
including hearing loss in the right ear, which developed after 
firing weapons on the rifle range during service.  

The basis of the RO's November 1961 denial of service connection 
for defective hearing in the right ear was, essentially, that the 
veteran's defective hearing in the right ear was noted shortly 
after service entrance, had preexisted service, and had not 
increased in severity during service.  It was noted in this 
regard that no hearing loss was noted on the veteran's 
examination prior to service discharge and no hearing loss had 
been definitely shown until several years after service 
discharge.  

The evidence added to the record since the November 1961 
unappealed rating action denying service connection for right ear 
hearing loss is set forth below.  

In an October 1997 statement, R. M. Zerate, M.D., stated that the 
veteran has deafness in the right ear as a result of his military 
service.  

In October 1997, a statement was received from a service 
associate of the veteran in which he related that the veteran 
lost his hearing in the right ear due to mortar fire.  

A private audiometric study of March 1986 was also received in 
1997.  It revealed findings indicative of a profound 
sensorineural hearing loss in the right ear and a moderate high 
frequency hearing loss in the left ear.  

During a VA medical examination in February 1998, it was stated 
that evaluation of the veteran's ears was normal except for 
defective hearing.  

During an April 1999 hearing in Washington, D.C. before the 
undersigned Board member, the veteran said that he had been 
treated for loss of hearing and ringing in the right ear during 
service.  He said that this hearing loss was due to the noise of 
rifle fire while at the rifle range.  The veteran also said that 
he suffered further loss of hearing after he was exposed to 
mortar fire explosions during combat in Korea.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, once a denial of a claim for service connection 
becomes final, it cannot be subsequently reopened unless new and 
material evidence has been presented.  The Board must perform a 
two-step analysis when the veteran seeks to reopen a claim based 
on new and material evidence.  First, the Board must determine 
whether the evidence is "new and material".  Second, if the 
Board determines that the veteran has produced new and material 
evidence, the claim is reopened and the Board must evaluate the 
merits of the claim in the light of all the evidence, both old 
and new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of other 
evidence of record.  Material evidence is that which is relevant 
to the issue at hand and which, assuming its credibility, must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R.§ 3.156(a) (1998).  For purposes of determining whether a 
claim should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A.§§ 1110, 1131.  

The testimony of the veteran during his recent hearing to the 
effect that he had diminished hearing after being under mortar 
bombardment in Korea is clearly new in that it was not previously 
of record.  This evidence is also not cumulative of that which 
was before the RO at the time of its November 1961 rating 
decision.  Since the credibility of such testimony must be 
presumed for purposes of determining whether the veteran's claim 
of service connection for defective hearing in the right ear 
should be reopened, this evidence is also considered to be 
material as it is relevant to the issue of service connection for 
defective hearing in the right ear.  See Justus, supra.  It is 
therefore apparent that the evidence submitted since the November 
1961 rating action must be considered in order to fairly decide 
the merits of the veteran's claim for service connection for 
defective hearing in the right ear.  Therefore, the Board finds 
that new and material evidence has been submitted in regard to 
the veteran's claim of service connection for defective hearing 
in the right ear.  Thus the veteran's claim of service connection 
for this disability is reopened and must be addressed on the 
merits in light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for defective hearing in 
the right ear, the claim is reopened.  


REMAND

In the case of Curry v. Brown, 7 Vet. App. 59 (1994), the Court 
held that when the Board concludes that new and material evidence 
has been submitted and a claim of service connection is reopened, 
before the Board adjudicates the case de novo, the Board must ask 
the veteran if he objected to the Board's jurisdiction, and if 
so, to specify how the Board's adjudication would be prejudicial 
to his interest.  In the case of Bernard v. Brown, 4 Vet. App. 
384 (1993), the Court held that when the Board addresses a 
question which has not been addressed by the RO, the Board must 
consider whether the veteran has been given adequate notice of 
the need to submit evidence or argument on the question and, if 
not, whether the veteran will be prejudiced thereby.  

In regard to the issue of service connection for defective 
hearing in the left ear, it was noted earlier in this decision 
that the unappealed November 1961 rating action by the RO dealt 
only with the issue of entitlement to service connection for 
defective hearing in the right ear.  Since that is the case, the 
rating action of February 1998 which found that no new and 
material evidence had been submitted to reopen a claim for 
bilateral defective hearing was erroneous in regard to defective 
hearing in the left ear.  This issue should have been considered 
on the merits by the RO and therefore it must be remanded to the 
RO for appropriate adjudication  

Furthermore, in the case of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), the Court held that the Board may not rely on its own 
unsubstantiated medical opinion to support it's conclusions.  The 
Board notes in this regard that the veteran has not been afforded 
a recent VA audiometric examination to determine if he currently 
has a hearing loss in either or both ears sufficient to be 
considered a disability for service connection purposes under the 
provisions of 38 C.F.R. § 3.385, and if so, whether such hearing 
loss is attributable to service.  Therefore, the Board is of the 
opinion that further development of the record and review of the 
record by the RO is in order regarding the issue of entitlement 
to service connection for bilateral defective hearing.

In view of the foregoing, this case is REMANDED to the RO for the 
following actions:  

1. The veteran should be afforded a VA 
audiometric examination to determine if 
he currently has defective hearing in one 
or both ears sufficient to be considered 
a disability for service connection 
purposes under the provisions of 38 
C.F.R. § 3.385.  If a hearing loss 
sufficient to be considered a disability 
for service connection purposes is found 
on audiometric testing, the veteran 
should then be evaluated by a VA 
otolaryngologist to ascertain if such 
hearing loss is related to acoustic 
trauma in service.  All pertinent 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner so that the 
pertinent clinical records may be studied 
in detail.  At the conclusion of the 
examination, the otolaryngologist should 
express a medical opinion, as to whether 
it is at least as likely as not that the 
veteran's current hearing loss was due to 
acoustic trauma while in service.  

2. Then, the RO should review the veteran's 
claims for service connection for 
defective hearing in the right ear and 
service connection for defective hearing 
in the left ear.  These claims should be 
adjudicated on the basis of a de novo 
review of the entire record.  If these 
benefits are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed by 
the RO.  The purpose of this remand is to obtain additional 
clinical evidence and to ensure that the veteran receives due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

